Title: To George Washington from Colonel Theodorick Bland, 21 November 1778
From: Bland, Theodorick
To: Washington, George


  
    Sr
    [Sharon, Conn., 21 November 1778]
  
I am Sorry to Inform Yr Excelly that a Total stop is put to the March of the Convention troops owing to some misconception which has arose between Yr Excelly and the State of Connecticut; Yr Excelly’s Orders are that the Connecticutt Escort shall go as far as the North River, the Orders of this state that they shall proceed to sharon or the Line between Connecticut & N. York & there be deliverd over to the N. York Militia or such Escort as Govr Clinton Shall appoint to receive them. Thus am I extreemely embarrasd I am fearfull that some of the divisions may be obliged to halt where Provision is not made to receive them, and that by the divisions interfereing with each other (which it is not now possible to avoid, through this unforeseen event, of not having a timely relief) accommadations cannot be had for the whole. I shd therefore be extreemely happy if Yr Excy wd order such releif as the necessity of the case requires as speedily as possible. I have sent the necessy orders to the rear to halt the whole untill the Releif can come; but not till after having tried every effort and every persuasion to induce the militia of this state to march forward accordg to Yr Excys orders, which they obstinately refused to Comply with. I am Sr Yr very obedt Sert
  
    Theok Bland
  
  
Capt. Parsons & the other officers of the Militia have used every argument to prevail on the Militia to March to the N. River but in vain.
  
